RESOLUCIÓN
Examinada la “Solicitud urgente en auxilio de jurisdic-ción” y la “Petición de certiorari”, se provee “no ha lugar” a ambas.

Notifíquese inmediatamente por teléfono, mediante co-rreo electrónico y por la vía ordinaria.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
La Juez Asociada Señora Rodríguez Rodrí-guez y los Jueces Asociados Señores Estrella Martínez y Co-lón Pérez proveerían “ha lugar” a ambos recursos. El Juez Asociado Señor Estrella Martínez emitió un voto particular disidente, al cual se unieron la Juez Asociada Señora Rodrí-guez Rodríguez y el Juez Asociado Señor Colón Pérez.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo